                        UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA
                         CIVIL ACTION NO. 1:19-cv-00924

MICHAEL B. JONES                            )
                                            )
     Plaintiff,                             )
                                            )
v.                                          )
                                            )     DEFENDANT CITY PLAZA, LLC’S
CITY PLAZA, LLC,                            )         MOTION TO DISMISS
T.E. JOHNSON & SONS, INC., and              )
ONLINE INFOMRATION SERVICES,                )
INC.                                        )
                                            )
     Defendants.                            )


       COMES NOW Defendant City Plaza, LLC, by and through its attorneys and

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, and hereby moves that

this action against it be dismissed with prejudice for failure to state a claim upon which

relief can be granted. The grounds for the motion are more fully explained in this

Defendant’s brief filed contemporaneously with this motion.

       WHEREFORE, Defendant City Plaza, LLC prays that this action against it be

dismissed with prejudice pursuant to Rule and 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim against it; and that the Court grant to this Defendant

such other and further relief as to the Court may seem just and proper.

       Respectfully submitted, this the 20th day of November, 2019.


                                          /s/ Jack B. Bayliss, Jr.
                                          Jack B. Bayliss, Jr. (NCSB 8637)
                                          jbayliss@crlaw.com
                                          Rachel S. Decker (NCSB 22020)




       Case 1:19-cv-00924-NCT-JLW Document 12 Filed 11/20/19 Page 1 of 3
                             rsd@crlaw.com
                             Attorneys for Defendant City Plaza, LLC
                             CARRUTHERS & ROTH, P.A.
                             235 N. Edgeworth St. (27401)
                             Post Office Box 540
                             Greensboro, North Carolina 27402-0540
                             Telephone: 336-379-8651
                             Facsimile: 336-478-1175




Case 1:19-cv-00924-NCT-JLW Document 12 Filed 11/20/19 Page 2 of 3
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served on all

parties to this action by electronically filing the same with the Clerk of Court using the

CM/ECF system, which caused notification of such filing to be emailed to the following

parties of record:

 Jonathan R. Miller                           John L. Wait
 Law Office of Jonathan R. Miller, PLLC       Wait Law, PLLC
 d/b/a Salem Community Law Office             846 West Fourth Street
 717 S. Marshall St., Ste. 105F               Winston-Salem, NC 27101
 Winston-Salem, NC 27101                      john@wait-law.com
 jmiller@salemcommunitylaw.com                Attorney for Defendant T.E. Johnson &
 Attorney for Plaintiff                       Sons, Inc.

 Caren D. Enloe
 Smith Debnam Narron Drake
 Saintsing & Myers LLP
 P.O. Box 176010
 Raleigh, NC 27619-6010
 Attorney for Defendant Online
 Information Services, Inc.

       This the 20th day of November, 2019.


                                         /s/ Jack B. Bayliss, Jr.
                                         Jack B. Bayliss, Jr. (NCSB 8637)
                                         jbayliss@crlaw.com
                                         Rachel S. Decker (NCSB 22020)
                                         rsd@crlaw.com
                                         Attorneys for Defendant City Plaza, LLC
                                         CARRUTHERS & ROTH, P.A.
                                         235 N. Edgeworth St. (27401)
                                         Post Office Box 540
                                         Greensboro, North Carolina 27402-0540
                                         Telephone: 336-379-8651
                                         Facsimile: 336-478-1175




      Case 1:19-cv-00924-NCT-JLW Document 12 Filed 11/20/19 Page 3 of 3
